ORDER
On January 26, 1998, petitioner was suspended from the practice of law for eighteen (18) months retroactive to May 2, 1996. In the Matter of Cockley, 329 S.C. 369, 495 S.E.2d 780 (1998). Petitioner has now filed a petition for reinstatement. The Committee on Character and Fitness recommends that the petition be granted. We agree and hereby reinstate petitioner to the practice of law in this state.
IT IS SO ORDERED.
/s/ Jean H. Toal, C.J.
/s/ James E. Moore, J.
/s/ John H. Waller, Jr., J.
/s/ E.C. Burnett, III, J.
/s/ Costa M. Pleicones, J.